Title: From George Washington to the Queens County Committee of Safety, 11 August 1776
From: Washington, George
To: Queens County Committee of Safety



Gentlemen
Head Quarters New York Augt 11th 1776

The Publick Exigences having required my apprehending a number of Suspected persons in your County & Sending them into another Colony for a Short time, they have expressed some Apprehensions that in their Absence their Property may be Exposed to Injury & their Families deprivd of the support they would Otherwise derive from it—I therefore beg leave to acquaint you that a Temporary Restra[i]nt of their Persons is all that is entended by the present measure & that it would give me much pain if it should be Construed to Extend to any Depridation

of Property—that matter Resting entirely within the Jurisdiction of the Civil Authority of the Province. Untill therefore some Orders are Received from them to that Effect I shall be happy in beleiving you will exert your whole Power & Influence to prevent the Mischief which these Gentlemen seem to apprehend. I am with Respect Gentlemen Your most Obdt Humb. Servant

G.W.

